Name: Commission Regulation (EEC) No 2730/92 of 18 September 1992 opening individual sales by invitation to tender for the export of vinous alcohol held by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 9 . 92 Official Journal of the European Communities No L 277/5 COMMISSION REGULATION (EEC) No 2730/92 of 18 September 1992 opening individual sales by invitation to tender for the export of vinous alcohol held by intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1756/92 (2), Having regard to Council Regulation (EEC) No 3877/88 of 12 December 1988 laying down general rules for the disposal of alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies (3), Whereas Commission Regulation (EEC) No 1 780/89 (4), as last amended by Regulation (EEC) No 3776/91 (*), lays down detailed rules for the disposal of alcohol obtained from distillation as provided for in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies ; Whereas, in view of the cost of storing alcohol, individual sales by invitation to tender should be opened for vinous alcohol obtained from distillation as provided for in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by the French and Italian intervention agencies ; Whereas individual sales by invitation to tender should be organized for the export of alcohol to certain third countries for end use as motor fuel ; whereas these countries should be given an assurance of greater continuity of supply ; Whereas the invitations to tender opened by this Regulation relate to certain third countries where there is some guarantee that exports of vinous alcohol will not disturb their markets in alcohol and spirituous beverages ; whereas the amount of and detailed rules for the release of the performance security may be adapted accordingly ; Whereas sales should be organized separately for dispatch to certain countries in Central America and to Caribbean countries covered by the Caribbean Basin Initiative, in particular to take account of certain extra costs resulting from the difference in distance and the possibilities of securing onward or return freight in the countries concerned by the countries concerned by the Caribbean Basin Initiative ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 1 . Two individual sales by invitation to tender Nos 84/92 to 85/92 shall be held of a total quantity of 200 000 hi of alcohol obtained from distillation as provided for in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by the Italian and French intervention agencies. Each of the individual invitations to tender Nos 84/92 and 85/92 shall cover 100 000 hi of alcohol at 100 % vol. 2. The alcohol offered for sale :  shall be for export to outside the European Economic Community,  must be imported into and dehydrated in one of the following third countries :  St Christopher and Nevis,  Haiti ,  Bahamas,  Dominican Republic,  Antigua and Barbuda,  Dominica,  British Virgin Islands and Montserrat,  Jamaica,  St Lucia,  St Vincent, including the Northern Grenadines,  Barbados,  Trinidad and Tobago,  Grenada, including the Southern Grenadines,  Aruba,  Netherlands Antilles : Curasao, Bonaire, St Eustace, Saba and the southern part of St Martin,  Guyana,  Virgin Islands of the United States,  must be used only as motor fuel. Article 2 The location and reference numbers of the vats concerned, the quantity of alcohol contained in each vat, the alcoholic strength and the characteristics of the alcohol shall be specified in the notices of individual invitation to tender Nos 84/92 to 85/92. 0 OJ No L 84, 27. 3 . 1987, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p. 27. 0 OJ No L 346, 15. 12. 1988, p. 7. O OJ No L 178, 24. 6. 1989, p. 1 . 0 OJ No L 356, 24. 12. 1991 , p. 43. No L 277/6 Official Journal of the European Communities 22. 9 . 92 one of these countries and to export it for use solely in the motor fuel sector. Article 4 The specific conditions applying to the two individual sales by invitation to tender and the names and addresses of the intervention agency concerned shall be given in the notices of individual invitation to tender Nos 84/92 to 85/92 and published in the Official Journal of the European Communities. Article 5 The deadline for the submission of tenders, which must be sent to the address given in the notices of invitation to tender, shall be 12 noon (Brussels time) on 8 October 1992. Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 3 The sales shall take place in accordance with Regulation (EEC) No 1780/89, and in particular Articles 10 to 17 and 29 to 38 thereof. However :  one half of the performance security shall be released by the intervention agency holding the alcohol on removal of the quantity concerned from the agency's stores when the successful tenderer furnishes proof that that quantity has been placed under customs supervision in the territory of one of the third countries listed in Article 1 (2),  the remainder of the performance security shall be released in accordance with Article 33 (3) (b) of Regulation (EEC) No 1780/89. In addition, to be admissible, tenders must indicate the place where end use of the alcohol awarded is to take place and must include an undertaking by the tenderer to the effect that the alcohol will be sent to that destination and used for that purpose. Tenders must also include a statement by the tenderer to the effect that he has binding commitments with an operator in the motor fuel sector in one of the third countries listed in Article 1 (2) who has undertaken to dehydrate the alcohol awarded in This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 September 1992. For the Commission Ray MAC SHARRY Member of the Commission